Citation Nr: 0634248	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1943 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

When the veteran submitted the September 2004 TDIU claim for 
at issue in this appeal, he expressly withdrew all other 
pending claims.  The issue stated on the title page of this 
decision is the only issue before the Board for appellate 
review.  

In October 2006, the veteran's motion to advance his claim on 
the docket was granted.  38 C.F.R. § 20.900 (2006).


FINDINGS OF FACT

1.  The veteran has been granted service connection for two 
disabilities, lumbar disc disease, evaluated as 60 percent 
disabling, and a scar, right wrist, postoperative, evaluated 
as noncompensable.

2.  The competent medical evidence shows that the veteran's 
service-connected lumbar disc disease has progressed to such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 4.16, 4.19, 4.25 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a total disability rating based upon 
individual unemployability.  He contends that his service-
connected lumbar disc disease renders him unemployable.

Duties to Notify and to Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been met is not required, since the 
decision below grants the benefit the veteran is seeking.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  In light of the determination 
reached in this case, no prejudice to the veteran results 
from the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Laws and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

Neither the veteran's non-service-connected disabilities, nor 
his advancing age may be used as a determining factor in the 
rating agency's judgment.  38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), 38 C.F.R. § 4.16(a).

Factual Background and Analysis

The veteran's contentions, his VA and private medical 
records, VA examination reports, and the testimony provided 
at a personal hearing before the RO, and the historical 
claims file, have been reviewed.

The veteran has been granted service connection for two 
disabilities, lumbar disc disease, evaluated as 60 percent 
disabling, and a scar, right wrist, postoperative, evaluated 
as noncompensable.  The veteran's combined evaluation is 60 
percent, but, since he has two service-connected 
disabilities, he does not meet the minimum schedular 
requirements for a TDIU if section 4.16(a) is read in 
isolation.  

What 38 C.F.R. § 4.16(a) fails to address is the application 
of these schedular criteria to a case like the veteran's.  In 
this case, because the veteran has two unrelated service-
connected disabilities, a combined rating of 70 percent is 
required as long as one of his service connected disabilities 
is rated as 40 percent disabling.  If the one compensable 
rating was his only service-connected disorder, then a grant 
of TDIU would be warranted because, as will be demonstrated 
below, the other requirements regarding unemployability are 
met.  The regulation essentially requires a demonstration of 
greater disability for this veteran than a similarly situated 
veteran who has only one disability rated at 60 percent 
disabling and meets the other criteria for unemployability.  

Section 4.16(a) references the combination of evaluations 
under 38 C.F.R. § 4.25.  A review of § 4.25 shows it does not 
provide for a combination rating where one disability is 
evaluated as noncompensable, and the regulation effectively 
precludes such a combination.  Under these circumstances, 
38 C.F.R. § 4.16(a) appears to prejudice the veteran for 
having two service-connected disabilities when if he had only 
the one, he would meet the schedular criteria required.  Such 
a result does not make sense and will not be applied under 
the current circumstances.  The Board finds that, under the 
specific circumstances of this case, the veteran, who has one 
disability evaluated as 60 percent disabling, with a second 
disability which is noncompensable, the schedular criteria 
for TDIU should be considered to be met.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91.  Thus, the ultimate question is whether the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.  Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration.

With regard to the veteran's education and employment 
history, the veteran has contended, including in a prior 
application for TDIU benefits, that his service-connected 
lumbar disc disease necessitated his early retirement in 
1988, at age 65, from employment with a jewelry manufacturer.   
A claim of entitlement to TDIU was denied by the Board in 
July 1995.  At that time, the veteran had significant disc 
disease, but was still able to perform such activities as 
walking in the neighborhood, carrying groceries from the car, 
taking out the garbage, and doing some yard work.  

When he submitted a September 2004 claim for TDIU, the 
veteran specifically withdrew a November 1999 claim for an 
increased evaluation for service-connected lumbar disability.  
In support of the claim for TDIU, the veteran submitted 
private August 2000 and September 2000 medical statements 
from Glenn Waldman, M.D.  Dr. Waldman noted that the veteran 
had giveaway weakness in the lower extremities and 
generalized muscle atrophy in the lower extremities.  Dr. 
Waldman stated that there was probable foraminal stenosis at 
L4-5 and L5-S1.  However, the report of an electromyogram 
(EMG) conducted in August 2000 submitted with the claim 
disclosed no abnormality in the lower extremities.  

The veteran submitted a March 2005 private statement in which 
Dr. Waldman indicated that the veteran's back pain precluded 
the veteran from walking more than two minutes without 
stopping to rest and relieve his pain.  A March 2005 private 
statement from Walter J. Szydlowski, Jr., M.D., indicated 
that the veteran was unemployable as a result of severe back 
pain due to disc herniations, spinal stenosis, and sciatica.  
A computerized tomography (CT) examination of the veteran's 
lumbosacral spine conducted in June 2004 disclosed multilevel 
stenosis of the spine.  

At a personal hearing conducted in February 2006, the 
veteran's son testified that the veteran was no longer able 
to go up or down steps, but had to be carried up the steps to 
the son's house when he came to visit.  The veteran testified 
that he was only able to get groceries or do shopping at 
stores that had electric scooter carts.

On VA examination conducted in March 2006, the VA examiner 
found decreased sensation to the level of the knees, 
diminished vibratory sense, severely diminished 
proprioception, inability to rise to a standing position from 
a chair, and a cautious gait.  The veteran used the walls to 
support himself.  The examiner concluded that the veteran's 
multilevel stenosis resulted in shooting pain and multiple 
neurological problems, moderate to severe peripheral 
neuropathy, and other symptoms of lumbar disc disease which 
rendered him unemployable.  

Another VA examiner noted difficulty evaluating the veteran, 
but the examiner concluded that the veteran had breakaway 
weakness.  The examiner stated that it was unclear whether 
this was due to lack of cooperation or psychological overlay.  
The examiner found no evidence of weakness in excess of what 
would be expected for the veteran's age.  Nevertheless, this 
examiner concluded that the veteran would certainly be 
limited to sedentary work, and that the veteran would be 
unable to work full-time even at sedentary employment, in 
part due to the service-connected lumbar disability.

The VA opinions establish that the current severity of the 
veteran's service-connected lumbar disc disease renders this 
veteran unemployable, independent of his other, numerous 
medical disorders for which service connection is not in 
effect.  In short, the preponderance of the evidence shows 
that the veteran is precluded from substantially gainful 
employment due to his service-connected lumbar disc disease.  
A total disability rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 4.16(a) is 
warranted.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


